DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 and the embodiment of Figure 15 in the reply filed on 2/1/2021 is acknowledged.  The traversal is on the ground(s) that there would not be serious burden in examining all species and that there was a failure to show how the different species are different approaches to incontinence therapy.  This is not found persuasive because this argument appears to be drawn to a different application, the arguments appear to be moot at this point because all elected claims are generic, and the examiner reiterates the basis for burden set forth in the restriction requirement (i.e., that the intracardiac pacing art area is mature and the various lead configurations have acquired separate status in the art as evidenced by their different classifications requiring a divergent search in several classification areas).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards by 10 ms (i.e., in 10 ms increments as apparently set forth in the disclosure) or whether the interval is increased/decreased to 10 ms (i.e., set to 10 ms as apparently recited in the claims).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ding et al. (US 2013/0158621, hereinafter “Ding”).  Please note that the rejection also relies upon US 2011/0264158 to Dong et al., hereinafter “Dong,” which is incorporated by reference at paragraph 0087 of Ding.
In regards to claim 1, Ding discloses A method of using a pacemaker for His-bundle or bundle-branch pacing of a patient's heart (abstract), the method comprising: sensing heart activity using a set of electrodes associated with the pacemaker (par. 0087); using a processor in the pacemaker to determine whether one of a QRS parameter and an activation interval acquired from the sensed heart activity is greater than a first threshold (see Dong at pars. 0078-0101, disclosing for example comparing QRS width 
In regards to claim 2, using the processor to determine whether bundle pacing should be delivered earlier or later comprises determining whether a bundle-pacing to ventricular-activation interval reaches a second threshold (Dong at pars. 0129-0133; QRS latency).  
In regards to claim 3, using the processor to adjust the time interval for bundle pacing comprises adjusting an atrial-activation to bundle-pacing interval or adjusting a bundle-pacing to left- or right-ventricular-activation interval (Dong at par. 0129; adjusting to provide capture results in an adjusted bundle pacing to ventricular activation interval -- reduction in QRS width).
In regards to claim 4, the sensed heart activity comprises one or more of: an intraventricular interval, a QRS duration, a QRS morphology, a QRS vector, an R- wave timing, a bundle-pacing to left- or right-ventricular-activation interval, and an atrial- sensing to left- or right-ventricular-activation interval (Dong at pars. 0130-0136).  
In regards to claim 5, the processor is contained in a housing of the pacemaker (Ding at Figs. 4 and 5).  
In regards to claims 6-8, the method includes using the processor to determine whether another QRS parameter acquired from the sensed heart activity is greater than the first threshold; and84 of 92Attorney Docket No. C00017782.US01 (134.09670101) in response to determining that the another QRS parameter is greater than or equal to the first threshold, using the processor to determine whether the another QRS parameter is greater than the QRS parameter; and in response to determining that the another QRS parameter is greater than the QRS parameter, using the processor to increase a bundle pacing output level (par. 0097); using the processor .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding.  Ding discloses the essential features of the claimed invention including incrementing the time interval for bundle pacing in response to lack of capture (pars. 0108-0110), recognizing that this is a results-effective variable.  Ding does not expressly disclose the 10 ms increment.  However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Patangay et al. (US 2012/0310101, hereinafter “Patangay”).  Ding discloses the essential features of the claimed invention except for expressly indicating that the threshold is equal to or less than 130 ms.  However, Patangay teaches that a QRS width exceeding 120 ms is indicative of bundle branch block (i.e., the bundle is not conducting).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ding by using a QRS width threshold of 120 ms because this value would indicate that the stimulation is not capturing the bundle and not conducting, and thus rendering predictable results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhu et al. (US 8,688,234), Prillinger et al. (US 2019/0022378), and Arcot-Krishnamurthy et al. (US 2012/0101542) are further relevant teachings of His bundle pacing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792